Title: To James Madison from Thomas H. Key and George Long, 6 October 1825
From: Key, Thomas H.,Long, George
To: Madison, James


        
          Gentlemen,
          Univ: of Va Octr. 6. 1825
        
        Understanding from Dr. Dunglison at the meeting of the Faculty yesterday, that, in case of our persisting in our resolution to resign, it was your intention to refuse to accept such resignation, and to declare that we should thereby subject ourselves to certain pecuniary penalties; we request of you an explanation of this statement of Dr. Dunglison’s (fully believing that he must have misunderstood you) before we give in our decision. We respectfully add that such a declaration on the part of the Visitors will not affect our final determination.
        
          T. H. Key.George Long.
        
      